Citation Nr: 1219209	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder, claimed as due to personal assault.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to February 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

These matters were before the Board in October 2010, when they were remanded for further development.

In April 2012, the Board received additional evidence without a waiver of RO initial consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.


REMAND

As noted, in April 2012 the Veteran submitted additional evidence without a waiver of RO initial consideration.  While the evidence primarily is duplicative, included is an April 2012 letter from the Veteran's treating VA physician which indicates, in pertinent part, that the Veteran receives her mental health care at James J. Peters VA Medical Center, and was recently psychiatrically hospitalized for worsening psychological symptomatology, to include suicidal ideation.  A review of Virtual VA reveals that the most recent VA treatment records uploaded are dated from March 2011 to December 2011.

As the VA physician has identified potential outstanding pertinent VA treatment records, such must be secured.  Moreover, as this evidence has not been previously reviewed by the RO, the Board may not consider it in the first instance.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Regarding the Veteran's claim for diabetes mellitus, an October 2003 letter from the Veteran's private treating physician Dr. P., notes that the Veteran was diagnosed with diabetes mellitus in June 1984 (which would have been within the first year of service discharge).    In June 2009, the RO contacted the Veteran in an effort to obtain the treatment records.  She informed the RO that Dr. P. had retired and she did not know where he kept his records.  She indicated, however, she would attempt to find the records.  In an April 2010 deferred rating decision, the RO was to send a notification letter to the Veteran, as well as a letter to Dr. P.'s office in order to obtain those pertinent treatment records.  See Volume 3 of the claims file.  

In a May 2010 deferred rating decision, the RO determined that the diabetes mellitus issue was not on appeal.  Consequently, no further development was taken.  The October 2010 Board decision/remand determined that it did have jurisdiction over the diabetes mellitus issue.  See Volume 5 of the claims file.  As there are potentially pertinent records outstanding regarding the diabetes mellitus claim, this issue must once again be remanded in order to obtain such records.

Finally, the Board notes, what appears to be a VA treatment record dated in October 2005 (submitted by the Veteran in July 2009) which notes "chronic vulvovaginal candidiasis, the first manifestation started in service which could be related with diabetes mellitus".  See Volume 3 of the claims file.  It is unclear whether this record belongs to the Veteran, as there is no patient name, and it does not appear to be attached to any other report.  The RO is asked to reconcile whether or not this indeed is the Veteran's record.

Accordingly, the case is REMANDED for the following:

1. Send the Veteran a letter asking her to identify the providers, to include Dr. P., who treated her for diabetes mellitus in 1984 and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.  The Veteran should also confirm that the VA Form 2507 dated in October 2005 that she submitted in July 2009 is in fact her record.

2. The RO should review the additional evidence submitted by the Veteran, and received by the Board in April 2012, and undertake any other development suggested by the evidence, to include any VA examinations as necessary.

3. Thereafter, readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


